Citation Nr: 1018961	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  06-11 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from January 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The issues of entitlement to an increased evaluation for PTSD 
on an extraschedular basis and entitlement to a total 
disability rating based upon individual unemployability 
(TDIU) are addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

PTSD is shown to be productive of occupational and social 
impairment with deficiencies in most areas due to such 
symptoms as suicidal ideation, near continuous panic or 
depression, difficulty in adapting to stressful circumstances 
(including work or a worklike setting) and inability to 
establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial 70 percent evaluation for PTSD 
have been met.  38 U.S.C.A. 1155 (West 2002); 38 C.F.R. §§ 
4.125, 4.126, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2009).  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004)

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2009).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Board notes that the Veteran's claim for a higher initial 
rating for PTSD stems from a disagreement with the initial 
rating assigned in the May 2005 rating decision.  The RO 
provided the Veteran with VCAA notice in a July 2007 that 
advised him of the information and evidence required to 
substantiate his claim for an increased rating.  The letter 
explained what evidence the Veteran should provide and what 
evidence VA would attempt to obtain on his behalf.  This 
letter also provided notice of how disability ratings and 
effective dates are determined.  Although the notice was 
provided after the initial unfavorable rating decision, any 
timing defect was cured by readjudication in the October 2007 
SSOC.

With regard to the duty to assist, the medical records 
identified by the Veteran were obtained and associated with 
the claims file.  The Veteran has been afforded VA 
examinations.   

For these reasons, the Board finds that all necessary 
development and notification has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis of Claim

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
the disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  The degree of impairment resulting from a disability 
is a factual determination in which the Board must focus on 
the current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55, 57-58 (1994).  In both claims for an 
increased rating on an original claim and an increased rating 
for an established disability, only the specific criteria of 
the Diagnostic Code are to be considered.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2009).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The RO has evaluated the Veteran's PTSD pursuant to 
Diagnostic Code (DC) 9411, which is governed by the General 
Rating Formula for Mental Disorders (formula). The formula 
provides that a 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with period of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).

The Global Assessment of Functioning (GAF) score, found in 
the DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)), is a 
scale reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  A score of 31 to 40 reflects some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood and an inability to work.  A score 
from 41 to 50 reflects serious impairment in social and 
occupation functioning including an inability to keep a job.  
A score from 51 to 60 reflects moderate symptoms or moderate 
difficulty in social, occupation or school functioning.  A 
score of 61 to 70 is provided when there are mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, or school functioning, but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A score 
of 71 to 80 reflects symptoms that are transient and 
expectable reactions to psychosocial stressors and no more 
than slight impairment in social, occupational or school 
functioning.

Although some of the Veteran's recorded symptoms are not 
specifically provided for in the ratings schedule (e.g., such 
as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are 
not an exclusive or exhaustive list of symptomatology which 
may be considered for a higher rating claim.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

In a May 2005 rating decision, the RO granted service 
connection for PTSD and assigned an initial evaluation of 30 
percent.  The Veteran asserts that the rating assigned in the 
May 2005 rating decision does not adequately address the 
impairment associated with his disorder.  After a review of 
the record, the Board finds that a 70 percent evaluation is 
warranted throughout the appeal period.  

Treatment records from the Vet Center, dated from April 2004 
to September 2005, noted that the Veteran presented with 
anger, guilt, isolation and other symptoms of PTSD.  An 
assessment noted a long history of multiple PTSD symptoms, 
including chronic depression.  It was noted that the Veteran 
presented with symptoms of chronic anxiety, hypervigilance 
and startle responses.  He reported frequent intrusive 
thoughts.  The Veteran reported a history of employment 
difficulties with alcoholism and anger management problems.  
He complained of sleep problems and reported that he was 
exhausted from hypervigilance at night.  
The Veteran had a VA examination in October 2005.  The 
examiner indicated that the claims file was available and was 
reviewed prior to the examination.  The Veteran reported that 
he had nightmares and flashbacks as a result of his 
experiences in Vietnam.  He reported that his wife complained 
that he would become violent in the middle of the night, and 
she had to move to different places to sleep.  The Veteran 
reported that he did not have any close friends.  He reported 
problems with anger and hypervigilance.  The Veteran 
continued to complain of difficulty sleeping.  The Veteran 
reported that he drank and used drugs after Vietnam but had 
been sober for 20 years.  The Veteran reported that he was 
married to his fourth wife.  He reported that he had a 
daughter from his second marriage but was not in touch with 
her.  The examiner noted that the Veteran worked at a garage 
building furniture.  The Veteran indicated that he worked 
that job because he did not have to deal with anyone.  

On mental status examination, the examiner noted that the 
Veteran's mood was irritable and depressed.  His affect was 
appropriate to context.  His speech was spontaneous, and the 
rate, volume and tone of his speech were normal. With respect 
to thought process, there was no loosening of association or 
flight of ideation.  The Veteran reported intrusive thoughts 
about his Vietnam experiences.  He denied hallucinations.  
The Veteran was not delusional.   The Veteran reported that 
he had had suicidal thoughts in the past, but he denied any 
intentions of suicide at the time of the examination.  The 
examiner indicated that the Veteran's judgement and insight 
were fair.  The Veteran was oriented to time, place, person, 
time and situation.  Short and long-term memory were intact.  
The examiner diagnosed PTSD, chronic.  The examiner assigned 
a GAF score of 55, consistent with moderate symptoms.  

In March 2006, the Veteran submitted a treatment summary from 
C.M., a therapist at the Vet Center.  The treatment summary 
noted that the Veteran had been in ongoing counseling at the 
Vet Center since April 2004 and had attended individual 
counseling and group sessions.  C.M. noted that the Veteran 
had a long history of generalized anger and intense anger 
episodes that had sabotaged personal and employment 
relationships.  It was noted that the Veteran had been 
married four times and experienced conflict in his current 
marriage.  C.M. noted a history of alcohol abuse, now sober.  
She indicated that the Veteran struggled to maintain 
employment and that he worked alone and avoided interfacing 
with people.  It was noted that the Veteran's affect was 
restricted, and he had at times thought about suicide.

VA mental health records dated in May 2007 reflect that the 
Veteran was seen for a follow-up of PTSD.  Those records 
reflect that the Veteran reported anxiety.  He reported that 
he felt on "defense" all the time.  He complained of 
hypervigilance.  A VA psychiatrist assessed PTSD with 
prominent anxiety and insomnia.  It was noted that the 
Veteran's thinking was linear.  There was no suicidal or 
homicidal ideation.  Orientation and memory were grossly 
intact.  A GAF of 56 was assigned.

Additional treatment records from the Vet Center were 
received in July 2007.  In a statement submitted with the 
records, a  Vet  Center social worker noted a diagnostic 
impression of chronic and severe PTSD.  

The Veteran had a VA examination in August 2007.  The 
examiner noted that the Veteran was seen for evaluation in 
October 2005 and was given a diagnosis of PTSD with a GAF of 
55.  The Veteran reported that he continued to have problems 
with anger and anxiety since his last evaluation.  He 
reported that he was prescribed a medication for anxiety, 
which helped somewhat.  He was also prescribed medication for 
sleep.  He reported that he still did not get restful sleep, 
but the medication allowed him to get five hours of sleep.  
The Veteran reported that he continued to have nightmares.  
He indicated that he would wake up in the middle of if he 
heard a noise and check doors and windows.  The Veteran 
reported that he did not show affection toward his wife and 
that she complained periodically because he would snap at 
her.  The Veteran reported that he did not have close 
friendships.

With regard to work history, it was noted that the Veteran 
still worked building furniture.  He rented a garage and 
preferred to work by himself because he did not get along 
with other people.  The examiner noted that the Veteran was 
able to assist with household chores.  The examiner opined 
that the Veteran was fully capable of taking care of his 
personal needs and managing his financial affairs.

On mental status examination, the examiner noted that the 
Veteran was cooperative throughout the interview.  He 
reported that his mood was mostly anxious.  His affect was 
irritable at times but appropriate to context.  His speech 
was spontaneous, and the rate, volume and tone of his speech 
were normal.  The examiner noted that there was no loosening 
of association or flight of ideation.  The Veteran reported 
intrusive thoughts about his Vietnam experiences.  The 
Veteran denied hallucinations.  The examiner stated that the 
Veteran was not delusional.  The Veteran denied suicidal 
ideation at the time of the examination.  He reported that he 
had suicidal ideation six months prior but was able to talk 
about it in treatment.  Insight and judgment were deemed 
fair.  The examiner noted that the Veteran was oriented to 
person, place time and situation.  His short and long-term 
memory were intact.  The examiner indicated that the 
Veteran's overall mental functioning had not changed 
significantly.  The examiner assigned a GAF of 55, consistent 
with moderate symptoms of PTSD.  

A February 2010 letter from a Vet Center social worker, D.S., 
indicated that the Veteran's symptoms have worsened since he 
stopped working in 2008.  D.S. noted that the Veteran 
experienced anxiety attacks with panic three to four times a 
week, in particular triggered by crowds.  D.S. stated that 
the Veteran's irritability and anger had increased, quickly 
causing major problems in his social functioning.  D.S. noted 
that there had been an increase in depressive symptoms.  He 
stated that the Veteran's memory deteriorated, and the 
Veteran was not able to remember people's names and things 
that he is supposed to do.  D.S. stated that the Veteran 
continued to experience transient suicidal ideation.  He 
opined that the Veteran is unable to work due to PTSD.  

The foregoing evidence reflects that the Veteran's service-
connected PTSD is manifested by anxious mood, irritability, 
sleep problems, difficulty establishing and maintaining 
social relationships and transient suicidal ideation.  VA 
records indicate that the Veteran has been unemployed since 
2008 due to his PTSD symptoms.  During the appeal period, VA 
examiners have assigned GAF scores of 55 and 56.  The Board 
finds that the severity of the Veteran's PTSD more nearly 
approximates the criteria for a 70 percent rating under the 
General Rating Formula.  Accordingly, an initial rating of 70 
percent is warranted for PTSD.   
The Board finds that the criteria for a 100 percent rating 
are not met.  In this regard, the evidence of record does not 
reflect findings such as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  VA examiners have indicated that the Veteran is 
well-oriented and is capable of managing his finances and 
activities of daily living.  While the 2010 record from the 
Vet Center noted deterioration in memory, the record  does 
not demonstrate that the Veteran has memory loss for names of 
close relatives, his own occupation, or own name.  For these 
reasons, the Board finds that the Veteran's symptomatology 
does not more nearly approximate the criteria for a 100 
percent rating.


ORDER

A 70 percent rating is granted for PTSD, subject to the 
controlling laws and regulations governing the payment of 
monetary awards.   


REMAND

While the evidence does not support a schedular evaluation in 
excess of 70 percent, the question of whether an 
extraschedular evaluation is appropriate is for consideration 
in this case.  In addition, in Rice v. Shinseki, 22 Vet. App. 
447 (2009).the Court of Appeals for Veterans Claims (Court) 
held that a claim for a total rating based on unemployability 
due to service- connected disability (TDIU), either expressly 
raised by the Veteran or reasonably raised by the record 
involves an attempt to obtain an appropriate rating for a 
disability and is part of the claim for an increased rating.  

In February 2010,  a VA social worker opined that the Veteran 
is unable to work due to PTSD.  Therefore, the issue of 
entitlement to TDIU is raised by the record.  Additional 
development is necessary before the Board adjudicates the 
claim for a TDIU.  

A TDIU may be granted upon a showing that a veteran is unable 
to secure or follow a substantially gainful occupation due 
solely to impairment resulting from his or her service-
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. 
§§ 3.340, 3.341, 4.16 (2009).  Consideration may be given to 
a veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his or her age or the impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2009).

The Board finds that the Veteran should be afforded an 
appropriate VA examination to determine whether he is unable 
to secure or maintain substantially gainful employment as a 
result of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter 
that pertains to claim of TDIU.

2.  Schedule the Veteran for a VA 
examination for TDIU.  The claims file 
should be provided for the examiner's 
review in conjunction with the 
examination, and the examination report 
should indicate that such a review was 
conducted.  The examiner should provide an 
opinion regarding whether it is at least 
as likely as not (50 percent or greater 
likelihood) that the Veteran's service-
connected disabilities, in and of 
themselves, prevent him from securing or 
maintaining substantially gainful 
employment.  The examiner should provide a 
detailed description of how the Veteran's 
PTSD affects his employability and a 
rationale for any opinion expressed.  

3.  Following the requested development, 
readjudicate the claim for on whether the 
evidence warrants referral of the 
Veteran's claim for consideration of an 
extraschedular evaluation and the issue of 
entitlement to a TDIU.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case and be provided an opportunity to 
respond. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


